Case 5:21-cv-01264-JVS-KS Document 7 Filed 08/19/21 Page 1 of 2 Page ID #:16

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. EDCV 21-1264-JVS (KS)                                             Date: August 19, 2021
Title       Jerome Heggins Renee v. Chino State Prison Fac., et al.



Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                              N/A
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On July 28, 2021, Plaintiff, a California prisoner proceeding pro se, filed a civil rights
complaint against his prison facility and various prison medical staff. (Dkt. No. 1 (the
“Complaint”).) Plaintiff also filed a request to proceed in forma pauperis. (Dkt. No. 2.) That
same day, the Court notified Plaintiff that his prison was a participant in a pilot project that
required all documents filed with the Court to be submitted by electronic mail. (Dkt. No. 3.)
Accordingly, the Court instructed Plaintiff to re-submit his Complaint electronically by
scanning an exact copy of the Complaint he previously mailed to the Court. (Id.) On August
10, 2021, Plaintiff filed an Inmate Trust State Report in support of his application to proceed
in forma pauperis. (Dkt. No. 6.)

        More than three weeks have now passed since the Court notified Plaintiff that he was
required to electronically file his Complaint. To date, Plaintiff has not electronically filed his
Complaint, a request for an extension of time to do so, or a Notice of Voluntary Dismissal.
Rule 41(b) of the Federal Rules of Civil Procedure states that an action may be subject to
involuntary dismissal if a plaintiff “fails to prosecute or to comply with these rules or a court
order.” Accordingly, the Court could properly recommend dismissal of the action for
Plaintiff’s failure to timely comply with the Court’s prior orders.

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE on
or before September 2, 2021, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a request
for an extension of time to electronically file his Complaint and a declaration signed under
penalty of perjury, explaining why he failed to comply with the Court’s prior order; or (2) his


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 5:21-cv-01264-JVS-KS Document 7 Filed 08/19/21 Page 2 of 2 Page ID #:17

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. EDCV 21-1264-JVS (KS)                                          Date: August 19, 2021
Title       Jerome Heggins Renee v. Chino State Prison Fac., et al.

Complaint via electronic mail, correcting the deficiencies identified by the Court on July 28,
2021 (see Dkt. No. 3). Alternatively, if Plaintiff does not wish to pursue this action, he may
dismiss the Complaint without prejudice by filing a signed document entitled “Notice Of
Voluntary Dismissal” pursuant to Rule 41(a).

      Plaintiff is advised that the failure to respond to this order will result in a
recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

        IT IS SO ORDERED.


                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
